Citation Nr: 0009758	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-11 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran had recognized service from January 1944 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran appears to disagree with the RO determination 
that he was not a prisoner of war, a matter previously 
decided by the Board in December 1987.  That matter is 
potentially inextricably intertwined with the issue of 
service connection for heart disease so a statement of the 
case should be issued on the POW issue.

In January 1999, the veteran, who resides in the United 
States, had a hearing before a hearing officer at the Los 
Angeles, California, VA RO.  In February 1999, the Los 
Angeles, California, VA RO in issued a supplement statement 
of the case.  Subsequently, the Los Angeles, California, VA 
RO received additional evidence pertaining to the veteran's 
cardiovascular disorder, to include a February 1999 statement 
from the Shearer Cardiology Medical Group, Inc.; a statement 
from the veteran's daughter, a nurse; and October 1998 
records from the Northridge Hospital Medical Center.  On July 
7, 1999, the veteran's claims file was returned to the 
Manila, Philippines, VA RO.  However, neither the Manila RO 
nor the Los Angeles RO issued a supplemental statement of the 
case with regard to the additional evidence.  When additional 
pertinent evidence is received after the latest supplemental 
statement of the case, another supplemental statement of the 
case must be issued.  See 38 C.F.R. § 19.31. 

Furthermore, in a March 1998 statement, the veteran's spouse 
reported that he had been treated for a cardiovascular 
disorder since October 1943.  In a September 1998 statement, 
the veteran reported that after his discharge from active 
service he was treated by various facilities and by an A. 
Ladanga, M.D., who had previously submitted statements, but 
according to the veteran was "D.C."  At his January 1999 
hearing, he also testified that he had been treated at VA 
medical facilities in Los Angeles, California.  Transcript.


Subsequent to the December 1987 Board decision, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has held that there is some 
duty to assist a claimant in the completion of an application 
for benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office, including evidence that 
his cardiovascular disorder had its onset 
during or was aggravated by his 
recognized service, was initially 
manifested to a compensable degree within 
one year after his recognized service, or 
is otherwise related to active service - 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities that treated 
him for a cardiovascular disorder prior 
to, during or within one year after his 
recognized service from January 1944 to 
September 1945.  The RO should also ask 
the veteran whether Dr. Ladanga is still 
alive, and if not where his treatment 
records can located.  The RO should also 
ask the veteran to identify all VA 
medical facilities that have treated him.  
If the veteran provides appropriate 
information, including the whereabouts of 
Dr. Ladanga or his treatment records. the 
RO should then obtain any medical records 
not currently on file.  In any event, the 
RO should obtain any records from any 
identified VA medical facilities.

3.  After the development requested has 
been completed to the extent possible, 
the RO should review the case and 
determine whether additional development 
is necessary if the claim is found to be 
well grounded.  Any such additional 
development should be undertaken.  The RO 
should then evaluate the veteran's claim 
with consideration of all evidence added 
to the file since the last statement of 
the case.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
includes the matter of claimed POW 
status, with applicable laws and 
regulations not previously included, and 
given the opportunity to respond thereto.  
See Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran should be advised of 
the need to perfect an appeal of the POW 
issue if he continues to disagree.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


